Case 1:18-Cv-03018-RBW Document 1 Filed 12/20/18 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SHEILA BRYANT

4955 Kirwyn Ct.
Woodbridge, VA 22193
Phone: 703-217-7459

P|aintiff,
Case: 1:18-cv-03018 (H-DECK)

Assigned To : Wa|ton, Reggie B.
Assign. Date : 12/20/2018
Description: Employ. Discrim (JURY)

V

SONNY PERDUE,

SECREi'ARY,

U.S. DEPARTMENT OF AGRICULTURE
Whitten Bui|ding, Room 200A

1400 Independence Avenue SW
Washington DC 20250

Defendant.

VVVVVV\/v`/`/`/\/\JVVVVV

 

CO_M|M

1. P|aintiff Shei|a Bryant, pro se, hereby files this Civil Action against Defendant
Sonny Perdue, Secretary of the U.S. Department of Agriculture, in his official capacity on|y,
pursuant to `l`ltle VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Sections 2000e
M. P|aintiff seeks relief pursuant to 'l”ltle VII, Section 102 of the Civil rights Act of
1991, 42 U.S.C. Section 1981a, for harms caused to P|aintiff by Defendant's unlawful
discrimination against her based on her sex (female), race (African American) and reprisal
for her previous EEO activity.

2. P|aintiff requests all relief available under the appropriate discrimination |aws,
including but not limited to the following: promotion to GS-14 grade as an Equal
Opportunity Specialist, retroactive to the earliest date that discrimination is found, with full

backpay and benefits including interest; maximum compensatory damages; posting of anti-

Page 1 of 12 Pages

Case 1:18-Cv-03018-RBW Document 1 Filed 12/20/18 Page 2 of 12

discrimination notices, and reasonable attorney fees, costs and expenses, in order to
remedy Defendant's unlawful acts.
v PARTIEs

3. P|aintiff Sheila Bryant, a citizen of the United States, is a former Equal
Opportunity and Equa| Employment Opportunity Specia|ist with the U.S. Department of
Agriculture (“USDA"), with over 30 years of federal service until her retirement in December
2018. She resides at 4955 Kirwyn Ct., Woodbridge, VA 22193. Ms. Bryant is fema|e.

4. Defendant Sonny Purdue is the Secretary of Agriculture, and as such, has
ultimate authority over the actions of USDA. Defendant is sued in his official capacity on|y.
His address is U.S. Department of Agriculture, Whitten Bui|ding, Room 200A, 1400
Independence Avenue SW, Washington DC 20250.

JURISDICTION AND VENUE

5. This Court has jurisdiction over this Complaint because it presents a question of
federal law. 28 U.S.C. Section 1331.

6. Specifica||y, this Court has jurisdiction over this Complaint pursuant to 42 U.S.C.
Sections 2000e-5(f)(3), and 2000e-16(d).

7. This Court is the proper venue pursuant to 42 U.S.C. 2000e-5(f)(3). The
discriminatory acts took place in the District of Columbia.

8. In her 2009 EEO complaint, Ms. Bryant made contact with the Defendant's EEO
counseling program on August 7, 2009, well within the 45-day time limit to initiate such
contact after the Agency announcement of the elevation of her male co-worker, Mr. Les|ie
Lightner, to “Branch Chief” or “Team Leader” in Ju|y 2009. Ms. Bryant requested mediation

as part of the EEO counseling effort. USDA did not issue the required notice of a right to file

Page 2 of 12 Pages

Case 1:18-Cv-03018-RBW Document 1 Filed 12/20/18 Page 3 of 12

a formal complaint (“NRF") by November 5, 2009. Resolution efforts were pursued, and a
mediation was held on March 9, 2010. While serious offers and counter-offers were
considered, no resolution was reached, and negotiations collapsed around July 28, 2010.
Ms. Bryant requested her NRF on August 3, August 26, and September 26, 2010. Instead of
issuing the NRF, USDA initiated a new EEO Counseling effort, including a second mediation
effort, beginning on or around September 26, 2010. The mediation effort was scheduled
and canceled several times. No resolution was reached. Ms. Bryant received the NRF in
this case on July 6, 2011. Ms. Bryant filed her formal EEO complaint (Agency # MSCG-lO-
122) on July 21, 2011, within the 15-day time limit for doing so. USDA did not initially
process the formal complaint. When the 180th day after filing past with no acceptance and
no investigation, Ms. Bryant filed a request for a hearing with the Washington Field Office of
the Equal Employment Opportunity Commission (“EEOC") on March 23, 2012. USDA finally
accepted the formal complaint on June 13, 2013. An investigation was conducted and the
Report of Investigation (“ROI”) was issued around November 29, 2013. In the meantime,
on November 19, 2013, the EEOC issued the Acknowledgment and Schedu|ing Order on the
hearing request (EEOC Case #570-2012-00554X). Pursuant to that Order, the Parties
engaged in Discovery and filed Motions with the EEOC Administrative Judge (“AJ”) assigned
to the case. On October 29, 2014, the AJ issued a Default Judgment in favor of Ms. Bryant
and requested briefs on the appropriate remedy. The Parties filed their briefs in November
2014, On February 1, 2016, the EEOC issued it's decision on the remedies Ms. Bryant was
entitled to under the Default Judgment. The Decision granted compensatory damages for
the series of workplace incidents, partial attorney fees, but no relief on the major promotion

claims. USDA issued a final order on February 19, 2016, adopting the EEOC decision in this

Page 3 of 12 Pages

Case 1:18-Cv-03018-RBW Document 1 Filed 12/20/18 Page 4 of 12

l

case. Ms. Bryant filed an appeal (OFO #0120161304) with the Office of Federal Operations
(“OFO”), EEOC, on March 18, 2016, OFO issued its decision June 15, 2018 (received June
18, 2018), increasing the amount of damages and fees awarded, but not awarding any relief
on the promotion issues. On July 18, 2018, Ms. Bryant filed her request to OFO to
reconsider it's decision. OFO issued it's reconsideration decision (0520180510) on
September 26, 2018. It reaffirmed the prior OFO decision. Ms. Bryant now brings this
Complaint within 90 days of her receiving the reconsideration decision on September 28,
2018.

9. In her second administrative EEO complaint in this action, Ms. Bryant contacted
the Agency EEO Counseling program on January 27, 2009 upon the announcement of the
selection of Justin Rhee for a GS 14 position under announcement #DMY-11-0032-MP for a
GS 14 Civil Rights Program Specia|ist. This complaint (MSCG-11-002) was combined in the
informal process with the informal complaint described above in paragraph 8. No resolution
was achieved, and Ms. Bryant was issued an NRF on July 5, 2011. Ms. Bryant combined
issues from her first complaint (MCSG-10-122) with this complaint (MCSG-11-002) in a
formal complaint filed on July 21. 2011, as described in paragraph 8 above. The issues
were combined, and both complaints were processed as one administrative EEO complaint,
but USDA tracked it under two numbers. The decisions, hearing actions and appeal actions
identified in paragraph 8 above are incorporated into this paragraph. Ms. Bryant now brings
this complaint within 90 days of her receipt of the OFO reconsideration decision on
September 28, 2018.

M

10. Ms. Bryant is a black female. She came to the USDA Department level EEO and

Page 4 of 12 Pages

Case 1:18-Cv-03018-RBW Document 1 Filed 12/20/18 Page 5 of 12

l

Civil Rights Office as a GS 12 in 1995. Her previous experience was With the Department of
Defense and the Rural Development Administration at USDA in Human Resources and EEO
positions. She was assigned to the Compliance Division as Equal Opportunity Specia|ist, GS
360-12, and was promoted to GS 13 within a year. In the Compliance Division she worked on
Civil Rights (CR) compliance reviews of USDA programs. Her position description indicated
that compliance reviews were her major assignment. Her initial supervisor was Josie
Wood|ey-Jones, Chief of the Compliance Division.

11. The major tasks of the Compliance Division were to ensure that USDA agencies
were complying with EEO laws, regulations, directives settlements and decisions. The most
complex tasks were planning, conducting and reporting on the delivery of USDA programs to
recipients from a civil rights standpoint, as well as planning, conducting and reporting on the
employment programs of the component Agencies from an equal opportunity perspective.
The Division also monitored compliance with EEOC or Department decisions on EEO
complaints, or settlement agreements in complaints. These tasks generally involved
establishing what was ordered or promised, and then seeing if it was delivered. Such
assignments, while important, were not as complex or time consuming as the field reviews,
which involved on-site visits to Agency offices, interviews with employees and program
participants, collection of statistical data, and compiling a report with recommended
corrective actions.

12. Over the ensuing years, with numerous reorganizations and changes of
personnel, Ms. Bryant assumed more responsibility in Compliance Reviews, and by 2001, she
was independently planning, leading and conducting CR and EEO reviews and writing reports

of findings and corrective actions that were issued by the USDA Civil Rights and EEO office.

Page 5 of 12 Pages

Case 1:18-Cv-03018-RBW Document 1 Filed 12/20/18 Page 6 of 12

As a recognized expert on equal opportunity delivery in USDA‘s rural programs, Ms. Bryant
went on details and assignments to high level inter-USDA task forces and projects designed
to improve the delivery of USDA services to rural women~and minorities.

13. Mr. Les|ie Lightner, a black male, came to the Compliance Division as a GS-260-13
Equal Employment Specia|ist around the year 2000 from outside USDA. He was assigned to
draft decisions on allegations of breach of settlement agreements. USDA averaged 50 or less
such allegations a year. He also tracked compliance by Agencies with decisions that directed
some form of corrective action. Mr. Lightner and Ms. Bryant remained coworkers in the
Compliance Division from his employment until Ms. Bryant was assigned to the Training
Division in the summer of 2011, and subsequently the Cu|tural Transformation Division. Mr.
Lightner remained in the compliance unit.

14. In the 2007 to 2009 timeframe, the Compliance Division was officially called the
Equal Opportunity Compliance Division (EOCD). A reorganization in 2007 or 2008 had moved
a group of policy and a small training function to EOCD, but the Division did not have
designated branches or sections. Mr. David King, Chief of EOCD in early 2008, distinguished
the different functions and assigned duties accordingly. His successor, Ms. Geraldine Herring
tended to assign duties across functions, and used the available staff on whatever projects
EOCD was tasked to accomplish. The exception being that Ms. Bryant was not given
compliance assignments and Mr. Lightner was not given policy assignments

15. In 2006, Ms. Bryant conducted the last solely Department led and completed
(including the report) CR compliance review of the 2000 to 2010 decade. It was on the Farm
Service Agency (FSA), the originator of farm loans and the subject of successful class action

lawsuits by minorities alleging discrimination in the loan program, as well as critical audit

Page 6 of 12 Pages

Case 1:18-Cv-03018-RBW Document 1 Filed 12/20/18 Page 7 of 12

reports from the Inspector General's Office (OIG). Subsequently, USDA contracted out much
of the program Compliance Review process, and reports were not timely completed or issued
from 2006 until 2011. '

16. In 2007, Ms. Bryant went on detail to the Small Farms Initiative. She performed
well and was appreciated while on the detail.

17. Mr. Lightner did work on employment reviews, but his reports were not getting
issued. He did not work much on Program reviews, because he did not know the USDA
programs.

18. In early 2008, a new supervisor, David King, a black male, was assigned as the
Chief of the Compliance Division, replacing Skip Day, who had retired. Mr. King immediately
called Ms. Bryant back off her detail, claiming there was work to do in the compliance unit.
However, instead of returning her to my duties on compliance reviews as identified in her
position description, she was assigned to do policy tasks. Subsequently, she was kept off of
compliance reviews and was assigned to simply review sub-Agency policies and reports for CR
impact implications (CRIAs). That left only Mr. Lightner as a specialist doing compliance
work, with an equal opportunity assistanth 8. The policy side had 4 specialists and did not
have enough work to keep them busy. Ms. Bryant was assigned one or two CRIAs a month.

19. When there was a significant project or matter that would require briefing higher
level officials, it was assigned to Mr. Lightner or one of the other specialists, and Mr. King
would take Mr. Lightner to the meetings with superiors. Ms. Bryant had the knowledge and
expertise but was ignored. Mr. Lightner did not have the background in USDA's rural

programs because he had been working only on employment cases and reviews,

Page 7 of 12 Pages

Case 1:18-Cv-03018-RBW Document 1 Filed 12/20/18 Page 8 of 12

20. Mr. Lightner worked with contractors to do CR reviews, but reports were written
poorly, late or not at a||. Mr. Lightner had no CR compliance review experience and did not
know what to do. CR/USDA stopped issuing reports, although personnel still went into the
field and conducted reviews, Mr. Lightner asked about being upgraded. He was instructed to
ask for a desk audit, and the Agency supported his effort. Mr. Lightner was given a non-
competitive temporary promotion to a GS 14 from August to November 2008, Mr. Lightner
was also given a non-competitive temporary promotion to GS 14 from August to November
2009. Ms. Bryant was in the Compliance Division, on a position description that said her
duties were primarily compliance reviews, in 2008 and 2009. She was kept from doing the
major assignment of her position description after being returned from her detail, supposedly
to do those duties.

21. As instructed, Mr. Lightner requested a desk audit, Human Resources (“HR”)
provided Mr. Lightner a series of questions about his assignments, which he answered,
claiming to be the sole compliance specialist doing everything. Management supported Mr.
Lightner‘s answers. Upon completion of the position review, HR drafted a report and
suggested, not once, but twice, that the position be advertised because of the other
employees, including MS. Bryant, who were qualified and available to do the work in
question. HR did not sign the certification required. The Agency ignored this
recommendation and promoted Mr. Lightner non-competitively to a GS 14 on December 20,
2009.

22. USDA did not announce Mr. Lightner‘s temporary promotion in 2008, keeping it
secret from the staff. The Division Chief, Ms. Geraldine Herring, announced in July 2009, that

Mr. Lightner was the Compliance Branch Chief.

Page 8 of 12 Pages

Case 1:18-Cv-03018-RBW Document 1 Filed 12/20/18 Page 9 of 12

23. Ms. Bryant initiated her first EEO complaint immediately upon learning of Mr.
Lightner‘s promotion to "Branch Chief" (Note: there were no branches in the Compliance
Division) and challenged her treatment, viv-a-vis Mr. Lightner, in regard to his receiving more
favorable treatment, better assignments, and all compliance work, despite the fact that she
was ready, willing, able and extremely qualified to do the compliance review assignments for
USDA. The issues she raised in the first complaint (MCSG-10-122) included the ending of her
detail, not giving her meaningful work to do, not letting her work on compliance reviews, and
not giving her the promotional opportunities given to Mr. Lightner,

24. Despite the EEO complaint, Mr. Lightner was promoted permanently, and Ms.
Bryant's assignments continued to be minor policy work, and even some breach of settlement
cases to complete, the work that Mr. Lightner had performed before management changed
his assignments and promoted him based on those new assignments, In 2010, she was still
excluded from all meetings and discussions about planning for and conducting compliance
reviews.

25. Ms. Bryant had discussions with Ms. Herring, who became the permanent
Compliance Division Chief in 2010, about being promoted to GS 14. She filed a request for a
desk audit in December 2010 and provided information in response to the HR questions.
However, management did not support her, and the auditor kept asking for more information
until she abandoned the effort as a waste of time.

26. In 2010, Mr. Justin Rhee, an Asian male, was moved from his assistant position
into the Compliance Division. He was being named Project Manager or team leader on
assignments that were not being given to Ms. Bryant, even though his experience was a lot

less than hers. He was getting the same “visibility treatment" in 2010 that Mr. Lightner had

Page 9 of 12 Pages

Case 1:18-cv-03018-RBW Document 1 Filed 12/20/18 Page 10 of 12
received in 2008 and 2009. A position was advertised for a GS 14 (#DMY-11-0032-MP). Ms.

Bryant applied and was interviewed, but Mr. Rhee was selected in January 2011.

27. Ms. Bryant contacted the EEO Office and filed an informal EEO complaint (MSCG-
11-002) on January 27, 2011 concerning her non-selection for the advertised GS 14. The
Agency had stalled the initial complaint from August of 2009 (MCSG-10-122). USDA
processed the two informal complaints simultaneously, and finally issued Ms. Bryant her NRF
in July 2011.

CAUSES OF ACTION
CountI

28, Based upon the facts described in the preceding paragraphs, the Defendant
unlawfully discriminated against P|aintiff Sheila Bryant on the basis of her sex (female) by
failing to give her the same promotional opportunities and promotions afforded to her male
co-workers in violation of `l“ltle VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
Sections 20000e et_seci.

Count II

29. Based upon the facts described in the preceding paragraphs, the Defendant
unlawfully discriminated against P|aintiff Sheila Bryant on the basis of her race (African
American) by failing to give her the same promotional opportunities and promotion afforded
to her male co-worker under announcement DMY-11-0032-MP in violation of Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. Sections 20000e Mg.

Count III
30. Based upon the facts described in the preceding paragraphs, the Defendant

unlawfully discriminated against P|aintiff Sheila Bryant on the basis of reprisal for initiating an

Page 10 of 12 Pages

Case 1:18-cv-03018-RBW Document 1 Filed 12/20/18 Page 11 of 12

l

EEO complaint in 2009 by failing to give her the same promotional opportunities and
promotion afforded to her male co-worker under announcement DMY-11-0032-MP in violation
of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Sections 20000e M.
RELIEF RE UESTED

31. P|aintiff requests all remedies available under Title VII of the Civil Rights Act of
1964, and any other applicable discrimination laws including but not limited to the following
relief:

Retroactive temporary promotions to the position of Equal Opportunity Specia|ist, GS

14, for 120 days from August to November 2008, and 120 days from August to

November 2009;

Retroactive promotion to Equal Opportunity Specia|ist, GS 14 to the earliest date

of a comparator's promotion in which discrimination and/or reprisal is found;

Full back pay, with interest and back benefits from the dates of any retroactive

promotions awarded until the date of judgment;
Maximum compensatory damages to which P|aintiff is entitled after proof at trial;

Appropriate record correction consistent with the facts of this case and the above

requested relief;

Page 11 of 12 Pages

Case 1:18-cv-03018-RBW Document 1 Filed 12/20/18 Page 12 of 12

Posting of notices at USDA‘s Washington D.C. Headquarters stating that discrimination

has occurred and is unlawfu|;

Reasonab|e attorney fees at the prevailing marketLa (La e) rates costs and expenses of

this action; and

Such other relief as the Court deems just and appropriate
JURY TRIAL

P|aintiff requests a jury trial on all issues that are triable by jury.

Mi?,rjd\.fj/l.»l/}//i/ij

Sheila Bryant

4955 Kirwyn Ct.,
Woodbridge, VA 22193
(703) 217-7459

 

60)

December 2018 P|aintiff

Page 12 of 12 Pages

